DETAILED ACTION
This office action is in response to communication filed on March 1, 2022.

Response to Amendment
Amendments filed on March 1, 2022 have been entered.
The drawings have been amended.
The specification has been amended.
Claims 1-2, 5-7, 10-11, 14-16 and 18-20 have been amended.
Claims 8 and 17 have been cancelled.
Claims 21-22 have been added.
Claims 1-7, 9-16 and 18-22 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 2), filed on 03/01/2022, with respect to the objection to the drawings have been fully considered. In view of the submission of replacement sheets, the objection to the drawings has been withdrawn. 

The examiner notes that the specification has been amended to correct for the informalities raised in the previous office action. In view of the amendments, the objection to the specification has been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 03/01/2022, with respect to the objections to claims 1, 5-7, 10, 15-16 and 18-20 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-11), filed on 03/01/2022, with respect to the rejection of claims 1-5, 7, 9-14, 16, 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 11-13), filed on 03/01/2022, with respect to the rejection of claims 1-7, 9-16 and 18-20 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Drawings
The drawings were received on 03/01/2022.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “linearly combining one or more of the cross components with one or more of the plurality of response components to generate a plurality of linear combinations” should read “linearly combining one or more of the plurality of 
Claim language “forming a modified response matrix by replacing the one or more cross components in the simple response matrix with the plurality of linear combinations” should read “forming a modified response matrix by replacing the one or more of the plurality of cross components in the simple response matrix with the plurality of linear combinations”
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read “The method of claim 1, wherein the one or more of the plurality of response components in the simple response matrix is a first first plurality of response components in the simple response matrix to a fixed value” in accordance with the specification details (see [0036]).
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:
Claim language “wherein Vij indicates one or more properties of the second signal received by the receiver, when oriented in a direction “j”, as a result of the transmitter, when oriented in a direction “i”, transmitting the first signal, where i and j indicate one of an x, y, or z direction of a tool coordinate system” should read “wherein Vij indicates one or more properties of the second signal received by the receiver.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Claim language “linearly combine one or more of the cross components with one or more of the plurality of response components to generate a plurality of linear combinations” should read “linearly combine one or more of the plurality of cross components with one or more of the plurality of response components to generate a plurality of linear combinations”.
Claim language “form a modified response matrix by replacing the one or more cross components in the simple response matrix with the plurality of linear combinations” should read “form a modified response matrix by replacing the one or more of the plurality of cross components in the simple response matrix with the plurality of linear combinations”
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language should read “The system of claim 10, wherein the one or more of the plurality of response components in the simple response matrix is a first first .
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language “wherein Vij indicates one or more properties of the second signal received by the receiver, when oriented in a direction “j”, as a result of the transmitter, when oriented in a direction “i”, transmitting the first signal, where i and j indicate one of an x, y, or z direction of a tool coordinate system” should read “wherein Vij indicates one or more properties of the second signal received by the receiver.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The system of claim 10, wherein the program code to invert the modified response matrix comprises program code to invert the modified response matrix to determine first formation properties of the geological formation within a depth of investigation less than or equal to one half of a distance between the transmitter and the receiver, and program code to invert the simple response matrix to determine second formation properties of the geological formation within a depth of investigation greater than one half of the distance”.


Claim 18 is objected to because of the following informalities:
Claim language “linearly combine one or more of the cross components with one or more of the plurality of response components to generate a plurality of linear combinations” should read “linearly combine one or more of the plurality of cross components with one or more of the plurality of response components to generate a plurality of linear combinations”.
Claim language “form a modified response matrix by replacing the one or more cross components in the simple response matrix with the plurality of linear combinations” should read “form a modified response matrix by replacing the one or more of the plurality of cross components in the simple response matrix with the plurality of linear combinations”
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language “wherein Vij indicates one or more properties of the second signal received by the receiver, when oriented in a direction “j”, as a result of the transmitter, when oriented in a direction “i”, transmitting the first signal, where i and j indicate one of an x, y, or z direction of a tool coordinate system” should read “wherein Vij indicates one or more properties of the second signal received by the receiver.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language should read “The one or more non-transitory machine-readable media of claim 18, wherein the one or more of the plurality of response components in the simple response matrix is a first first plurality of response components in the simple response matrix to a fixed value” in accordance with the specification details (see [0036]).
Appropriate correction is required.

Examiner’s Note
Claims 1-7, 9-16 and 18-22 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., a downhole tool), as well as reflecting an improvement to other technology or technical field (i.e., output an indication of formation properties in the geological formation based on the inversion), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 18 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., a downhole tool), as well as reflecting an improvement to other technology or technical field (i.e., output an indication of formation properties in the geological formation based on the inversion), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).


Allowable Subject Matter
Claims 1-7, 9-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended)
Wu (US 20160002977 A1, IDS record) discloses:
A method (Fig. 16, [0049]: a method of conducting a drilling-related activity with respect to a geosignal is presented) comprising: 
inserting a downhole tool into a borehole of a geological formation (Fig. 18), the downhole tool comprising a transmitter and a receiver (Fig. 16, item 1610; [0049], [0059]-[0060]: a tool including transmitting sensors and receiving sensors is operated to create a borehole in a formation); 
transmitting, by the transmitter, a first signal (Fig. 16, item 1610; [0049]: transmitting sensor is activated and used to fire a signal (see also [0028])); 
receiving, by the receiver, a second signal, wherein the second signal is induced by the first signal in the geological formation (Fig. 16, item 1610; [0049]: receiving sensor acquires a signal in response to the firing of the transmitting sensor (see also [0028])); 
determining a simple response matrix based on the second signal, wherein the simple response matrix includes a plurality of response components (Fig. 16, item 1620; a coupling matrix is calculated from the received signals, the coupling matrix including coupling components (see [0033])), and wherein the plurality of response components includes a plurality of cross components ([0033]: the coupling components include cross components); 
linearly combining one or more of the plurality of response components to generate a plurality of linear combinations (Fig. 16, item 1620; [0050]: components of the coupling matrix are combined in order to generate a geosignal (see also [0031] and [0047])); and
outputting an indication of formation properties in the geological formation based on the inversion (Fig. 16, item 1620; [0029], [0050]: inversion operations are performed to provide (output) formation parameters (e.g., resistivity, dip, see [0034]-[0035] and [0063]) from the coupling matrix (see also [0026] and [0044])).

Wu (US 20160002977 A1, IDS record) also teaches:
“By acquiring all coupling components, one can generate and simulate geosignal responses using combinations of coupling components that include XX and YY coupling components to differentiate between null signals of associated with conventional tools in a “blind-spot” and in homogeneous medium … With the decoupled components, different geosignal responses can be generated as functions of combinations of coupling components related to, but not limited to, (XX-YY)/(XX+YY+2ZZ), (XX-YY)/(XX+YY-2ZZ), XX/ZZ and YY/ZZ, (XX-YY)/ZZ and (XX+YY)/ZZ, XX/(XX+YY+2ZZ) and YY/(XX+YY+2ZZ), or XX/(XX+YY-2ZZ) and YY/(XX+YY-2ZZ) that have capabilities to solve the ambiguity issue. By examining and using XX and coupling components of coupling matrix can be combined to generate different geosignal responses to resolve issues present in conventional geosteering applications); and
“Processing the acquired signals can include calculating coupling components for a coupling matrix using the acquired signals, and performing one or more inversion operations to generate formation parameters from the coupling matrix” ([0050]: inversion processes are performed on the coupling matrix to generate formation parameters).

Zhang (US 6643589 B2) teaches:
“The present invention is a method for the simultaneous inversion of measurements made by a multicomponent logging tool to obtain a layered resistivity model and formation inclination angle and azimuth” (col. 3, lines 53-56: resistivity of a formation is obtained by inverting measurements made by a multicomponent logging tool (see col. 5, lines 16-28));
“In an alternate embodiment of the invention, in addition to the three main components, measurements are also made the xy- and yx-components, and use is made of the following relationships to include cross components in the inversion (Appendix B) … Note that the coil separations for yz- and xy-components must be the same in order to make use of eq. (28). The signal level of cross components over 1D earth are usually much smaller than those of three main components, and subtraction of these cross component in Eq. (29) may further reduce the signal to noise ratio of the data. This means that in order to take advantages of Eq. (29), the data quality for cross components must be measured cross-components usually have low signal to noise ratio).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“linearly combining one or more of the cross components with one or more of the plurality of response components to generate a plurality of linear combinations; 
forming a modified response matrix by replacing the one or more cross components in the simple response matrix with the plurality of linear combinations; 
inverting the modified response matrix,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 10. (Currently Amended)
Wu (US 20160002977 A1, IDS record) discloses:
A system (Fig. 17, [0054]: a system is implemented to conduct a drilling-related activity with respect to a geosignal) comprising: 
a downhole tool (Fig. 17, item 1705) inserted in a borehole of a geological formation (Fig. 18), the downhole tool having a transmitter and a receiver (Fig. 17, items 1710-1 and 1710-2; [0049], [0054], [0059]-[0060]: a tool including transmitting sensors and receiving sensors is operated to create a borehole in a formation), the transmitter transmits a first signal (Fig. 16, item 1610; [0049]: transmitting sensor is activated and used to fire a signal (see also [0028])) and the receiver receives a second signal, wherein receiving sensor acquires a signal in response to the firing of the transmitting sensor (see also [0028])); 
a processor (Fig. 17, item 1720; [0054], [0057]: the tool includes a controller, which can be realized as one or more processors); and 
a non-transitory machine-readable medium (Fig. 17, item 1740) having program code ([0054], [0057]: the tool includes memory capabilities to store instructions (programs)) executable by the processor to cause the processor to: 
determine a simple response matrix based on the second signal, wherein the simple response matrix includes a plurality of response components (Fig. 16, item 1620; [0031], [0050]: a coupling matrix is calculated from the received signals, the coupling matrix including coupling components (see [0033])) and wherein the plurality of response components includes a plurality of cross components ([0033]: the coupling components include cross components); 
linearly combine one or more of the plurality of response components to generate a plurality of linear combinations (Fig. 16, item 1620; [0050]: components of the coupling matrix are combined in order to generate a geosignal (see also [0031] and [0047])); and 
output an indication of formation properties in the geological formation based on the inversion (Fig. 16, item 1620; [0029], [0050]: inversion operations are performed to provide (output) formation parameters (e.g., resistivity, dip, see [0034]-[0035] and [0063]) from the coupling matrix (see also [0026] and [0044])).


“By acquiring all coupling components, one can generate and simulate geosignal responses using combinations of coupling components that include XX and YY coupling components to differentiate between null signals of associated with conventional tools in a “blind-spot” and in homogeneous medium … With the decoupled components, different geosignal responses can be generated as functions of combinations of coupling components related to, but not limited to, (XX-YY)/(XX+YY+2ZZ), (XX-YY)/(XX+YY-2ZZ), XX/ZZ and YY/ZZ, (XX-YY)/ZZ and (XX+YY)/ZZ, XX/(XX+YY+2ZZ) and YY/(XX+YY+2ZZ), or XX/(XX+YY-2ZZ) and YY/(XX+YY-2ZZ) that have capabilities to solve the ambiguity issue. By examining and using XX and YY coupling components, the ambiguity issues of conventional geosteering applications can be resolved” ([0047]: coupling components of coupling matrix can be combined to generate different geosignal responses to resolve issues present in conventional geosteering applications); and
“Processing the acquired signals can include calculating coupling components for a coupling matrix using the acquired signals, and performing one or more inversion operations to generate formation parameters from the coupling matrix” ([0050]: inversion processes are performed on the coupling matrix to generate formation parameters).

Zhang (US 6643589 B2) teaches:
“The present invention is a method for the simultaneous inversion of measurements made by a multicomponent logging tool to obtain a layered resistivity model and formation inclination angle and azimuth” (col. 3, lines 53-56: resistivity of a formation is obtained by inverting measurements made by a multicomponent logging tool (see col. 5, lines 16-28));
“In an alternate embodiment of the invention, in addition to the three main components, measurements are also made the xy- and yx-components, and use is made of the following relationships to include cross components in the inversion (Appendix B) … Note that the coil separations for yz- and xy-components must be the same in order to make use of eq. (28). The signal level of cross components over 1D earth are usually much smaller than those of three main components, and subtraction of these cross component in Eq. (29) may further reduce the signal to noise ratio of the data. This means that in order to take advantages of Eq. (29), the data quality for cross components must be high” (col. 9, lines 9-24: measured cross-components usually have low signal to noise ratio).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“linearly combine one or more of the cross components with one or more of the plurality of response components to generate a plurality of linear combinations; 
form a modified response matrix by replacing the one or more cross components in the simple response matrix with the plurality of linear combinations; 
invert the modified response matrix,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 18. (Currently Amended)
Wu discloses:
One or more non-transitory machine-readable media (Fig. 17, item 1740) comprising program code ([0054], [0057]: the tool includes memory capabilities to store instructions (programs)), the program code to:
transmit, by a transmitter (Fig. 17, item 1710-1) of a downhole tool (Fig. 17, item 1705) inserted in a borehole of a geological formation (Fig. 18: [0049], [0054], [0059]-[0060]: a tool including transmitting sensors and receiving sensors is operated to create a borehole in a formation), a first signal (Fig. 16, item 1610; [0049]: transmitting sensor is activated and used to fire a signal (see also [0028])); 
receive, by a receiver (Fig. 17, item 1710-2) of the downhole tool (Fig. 17, item 1705), a second signal, wherein the second signal is induced by the first signal in the geological formation (Fig. 16, item 1610; [0049]: receiving sensor acquires a signal in response to the firing of the transmitting sensor (see also [0028]));
determine a simple response matrix based on the second signal, wherein the simple response matrix includes a plurality of response components (Fig. 16, item 1620; [0031], [0050]: a coupling matrix is calculated from the received signals, the coupling matrix including coupling components (see [0033])), and wherein the plurality of response components includes a plurality of cross components ([0033]: the coupling components include cross components);
linearly combine one or more of the plurality of response components to generate a plurality of linear combinations (Fig. 16, item 1620; [0050]: components of the coupling matrix are combined in order to generate a geosignal (see also [0031] and [0047])); and 
output an indication of formation properties in the geological formation based on the inversion (Fig. 16, item 1620; [0029], [0050]: inversion operations are performed to provide (output) formation parameters (e.g., resistivity, dip, see [0034]-[0035] and [0063]) from the coupling matrix (see also [0026] and [0044])).

Wu (US 20160002977 A1, IDS record) also teaches:
“By acquiring all coupling components, one can generate and simulate geosignal responses using combinations of coupling components that include XX and YY coupling components to differentiate between null signals of associated with conventional tools in a “blind-spot” and in homogeneous medium … With the decoupled components, different geosignal responses can be generated as functions of combinations of coupling components related to, but not limited to, (XX-YY)/(XX+YY+2ZZ), (XX-YY)/(XX+YY-2ZZ), XX/ZZ and YY/ZZ, (XX-YY)/ZZ and (XX+YY)/ZZ, XX/(XX+YY+2ZZ) and YY/(XX+YY+2ZZ), or XX/(XX+YY-2ZZ) and YY/(XX+YY-2ZZ) that have capabilities to solve the ambiguity issue. By examining and using XX and YY coupling components, the ambiguity issues of conventional geosteering applications can be resolved” ([0047]: coupling components of coupling matrix can be combined to generate different geosignal responses to resolve issues present in conventional geosteering applications); and
“Processing the acquired signals can include calculating coupling components for a coupling matrix using the acquired signals, and performing one or more inversion inversion processes are performed on the coupling matrix to generate formation parameters).

Zhang (US 6643589 B2) teaches:
“The present invention is a method for the simultaneous inversion of measurements made by a multicomponent logging tool to obtain a layered resistivity model and formation inclination angle and azimuth” (col. 3, lines 53-56: resistivity of a formation is obtained by inverting measurements made by a multicomponent logging tool (see col. 5, lines 16-28));
“In an alternate embodiment of the invention, in addition to the three main components, measurements are also made the xy- and yx-components, and use is made of the following relationships to include cross components in the inversion (Appendix B) … Note that the coil separations for yz- and xy-components must be the same in order to make use of eq. (28). The signal level of cross components over 1D earth are usually much smaller than those of three main components, and subtraction of these cross component in Eq. (29) may further reduce the signal to noise ratio of the data. This means that in order to take advantages of Eq. (29), the data quality for cross components must be high” (col. 9, lines 9-24: measured cross-components usually have low signal to noise ratio).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

form a modified response matrix by replacing the one or more cross components in the simple response matrix with the plurality of linear combinations; 
invert the modified response matrix,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-7, 9, 11-16 and 19-22. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LINA M CORDERO/Primary Examiner, Art Unit 2857